Citation Nr: 1208232	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury. 

2.  Entitlement to service connection for a left hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1995 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran had an injury of the right knee during service. 

2.  The Veteran currently has residuals of a right knee injury, to include limitation of motion, pain, and swelling.  

3.  The Veteran's right knee residuals are causally and etiologically related to the Veteran's injury during service. 

4.  The Veteran did not experience chronic symptoms of a left hand disability during service. 

5.  The Veteran does not currently have a diagnosed disability of the left hand. 

6.  Symptoms claimed as left hand pain and loss of strength have not been related to any diagnosed disability and the Veteran's left hand has been found to be essentially normal upon examination.    


CONCLUSION OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated August 2007 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in August 2007 prior to the initial unfavorable decision in January 2008.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the August 2007 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in October 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


Service Connection - Right Knee Disability

The Veteran contends that he has a right knee disability that is related to his active service.  Specifically, the Veteran reported an injury to the right knee during service.  

In September 1996, the Veteran injured his right knee.  The Veteran fell directly on a rock with his patella.  He described a popping sound when the injury occurred.  He experienced immediate swelling of the right knee.  He additionally reported that his right knee gave out on him three to four times within the eight days after the injury.  The Veteran complained of pain when bending the right knee and a constant ache inside the knee.  The examiner diagnosed a right knee injury, which he was unable to fully assess due to guarding.  The examiners still noted complaints of pain and objective findings of tenderness posterior and anterior two weeks after the injury.  The Veteran was provided with an MRI in October 1996.  The results showed a vertically and curvilinear arrayed pattern of increased signal in the posterior horn of the lateral meniscus suggesting a tear and a small meniscal cyst posterior to that meniscus.  The MRI showed no definite medial meniscal tear although there is some equivocal intra-substance signal approaching but not passing through the superior articular surface of that meniscus.  Small bone bruise in the intercondylar notch, with no evidence of fracture, was noted.  

A January 1997 service treatment record shows a torn meniscus with daily pain and minor swelling.  The knee gives way.  In March 1997, the Veteran returned with continuous complaints of right knee pain.  In April 1997, the Veteran again reported right knee pain.  He stated that his knee gave out.  The examiner determined this was secondary to quad tightness.  Another April 1997 service treatment record shows complaints of an initial knee injury in September resulting in the knee giving out on its own with stress.  The Veteran reported that the knee locked up with pain and swelling.  The examiner noted that the knee had crepitation and was warm.  He diagnosed right knee sprain.  In May 1997, the Veteran was diagnosed with plica syndrome.  The Veteran's May 1997 separation report of medical examination noted right knee with no swelling and no tenderness to palpation; however the examiner noted that the Veteran was unwilling to allow bending of the knee due to pain.  He diagnosed plica syndrome of the right knee with a possible torn meniscus and gave the Veteran a P3 profile.  In June 1997, the veteran received an orthopedic examination.  The Veteran complained of pain, locking, giving way, and swelling, with no instability.  Objectively, the examiner found no effusion, negative Lachman's, negative drawer, and noted a refusal to flex the knee.  The examiner did note positive grinding.  The examiner diagnosed retropatellar pain either chondromalacia or plical with no surgical intervention planned.  

The Veteran was afforded a VA examination in October 2007.  The examiner reviewed the Veteran's service treatment records and performed a thorough physical examination.  The Veteran reported pain, instability, stiffness, and weakness, as well as repeated effusion.  He reported flare-ups every one to two months.  The examiner noted some limitation of motion.  The examiner diagnosed residuals of a right knee injury with no significant or radiological findings.  As the Veteran's symptoms include more than subjective pain, such as limitation of motion and abnormal weight bearing, the Board finds that the Veteran has a currently diagnosed disability.  

The Board also notes the Veteran's extensively documented complaints of pain, limitation of motion, and giving way noted in service and during the Veteran's separation examination.  The Veteran has stated that his right knee injury has continued to cause pain since separation from service.  Additionally, the VA examiner diagnosed the Veteran's disability as residuals of a right knee injury, which explicitly indicates that the Veteran's current disability is causally related to the Veteran's right knee injury during service.  Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of a right knee injury, to include limitation of function and limitation of motion, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2011).

Service Connection - Left Hand Disability

The Veteran contends that he has a current left hand disability that is related to his active service.  The Veteran states he injured his hand during service.  The Board notes a single incident in October 1996 showing complaints of pain in the left hand for thirty minutes after the Veteran smashed his hand.  The examiner noted no deformity, normal flexion and extension of all digits, and normal X-rays of the left hand showing no fracture.  The examiner diagnosed a contusion of the left hand and prescribed Tylenol and ice.  In May 1997, the Veteran slammed his left pinky finger in the latrine door.  The finger showed a laceration and abrasion.  May 1997 radiology reports show no fracture, dislocation, or destructive lesions.  The soft tissues were also found to be normal.  The examiner diagnosed a contusion and superficial laceration.  The Veteran's May 1997 separation report of medical examination noted the upper extremities as clinically normal.  Additionally, in his report of medical history associated with the separation examination, the Veteran reported no orthopedic complaints other than his right knee.  Therefore, although the Veteran experienced two minor injuries to his left hand, the Board finds that the symptoms were not indicative of a chronic disability during service.  

Additionally, the Veteran did not experience continuous symptoms of a left hand disability since separation from service.  Post-service, the record is silent for any complaints, treatment, or diagnosis of a left hand disability.  The Veteran was afforded a VA examination in October 2007.  The Veteran acknowledged that he had not been treated for the condition since discharge.  The examiner performed a thorough physical examination.  The examiner did note mildly decreased left hand grip in comparison to the right side.  X-rays showed no acute fracture or dislocation, no old fracture deformity, and no acute process.  The examiner found the Veteran's hand to be essentially normal with no significant radiological or clinical findings.  

The weight of the evidence demonstrates that the Veteran does not currently have a diagnosed left hand disability.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is also no evidence of a left hand disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a left hand disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of a right knee injury is granted. 

Entitlement to service connection for a left hand disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


